PER CURIAM.
The State appeals orders in effect dismissing petitions of delinquency filed against P.F. and J.S. We reverse.
The record provides no basis for the trial court’s ruling. Dismissal is not an appropriate sanction when, as here, the record does not reveal any instance where the state failed to fulfill its discovery obligations. State v. I.A., 527 So.2d 947 (Fla. 3d DCA 1988). Additionally, the trial court made no findings that respondents were prejudiced as a result of any alleged discovery violations. I.A. Finally, the discharge was not appropriate on speedy trial grounds because the court had properly charged the continuance to respondents. State v. Brown, 527 So.2d 209 (Fla. 3d DCA), review denied, 534 So.2d 398 (Fla.1988); see Colby v. McNeill, 595 So.2d 115 (Fla. 3d DCA), review denied, 604 So.2d 487 (Fla.1992).
Accordingly, we reverse and remand the cause for trial.
Reversed and remanded.